Title: To George Washington from George Clinton, 7 April 1794
From: Clinton, George
To: Washington, George


          
            Dear Sir
            New York 7th April 1794
          
          I had the honor of receiving your Letter of the 31st Ultimo a few Days ago—Could I have
            had reason to suppose that the Authenticity of Lord Dorchester’s Speech to the Indians
            would have been doubted by any I presume I might have procured at the Time the most
            unquestionable Testimony respecting it.
          A Deputation from the St Regis Indians arrived at Albany some Time in the Month of
            February—Their Object was to sollicit the State to appoint Commissioners to negotiate
            with their Tribes about certain Lands they claim within Our Limits—They informed me that the Chiefs of the seven Villages of lower Canada were deputed
            by the Western Nations (mentioned in his Lordships Speech) to confer with him on the
            very Subject referred to in it, and that some short Time before they left Home those
            Chiefs had set out for Quebec with this Object in View. They also told me a few Hours before my getting the Copy of the Speech that they had received a
            Letter from their Chiefs stating that they had conferred with Lord Dorchester and
            obtained a satisfactory Answer; which was afterwards explained to me by them as only
            meaning an explicit, not a satisfactory Answer; but my Informants pretended Ignorance of
            it’s Contents—Colo. Louis mentioned to me in Confidence his Apprehensions of a War
            between the British & Americans and seemed desierous of sending to St Regis for his
            Wife and Children instead of returning there; which he would have done had I not advised
            him to the contrary and gave him Assurances that should a War take Place I would take
            Measures for removing his Familly to Oneida—From these
            Circumstances—From the Confidence I reposed in the Discernment & Integrity of
            Colonel Udney Hay who transmitted me the Speech and from its coincidence with Sentiments
            of Lord Dorchester and Governor Simcoe respecting their being no acknowledged Boundary
            Line as avowed to Colo. Samuel Ogden in a Report made by him to me a Duplicate whereof I
            believe was delivered to the Secretary at War—There was no Room
            for Doubt left on my Mind, and a Letter from Colo. Joseph Fay which I now inclose will
            serve to coroberate the Fact.
          I shall not fail to pay the earliest Attention to the interesting Inquieries which you
            wish me to make and I shall endeavour to conduct them in such a Manner as to prevent any
            Alarm and ensure a Reliance upon the Result—In the Mean Time it may not be amiss to
            communicate the following Circumstances.
          Quebec Isle à Noux & St Johns are the only fortified Places in Lower Canada.
            Chamble & Montreal are not in a state of defence—All the
            armed Vessels employed on Lake Champlain last War are condemned. A new one has been
            lately built & now traverses that Lake—I have not been able to learn the Number of
            regular Troops in that Province—The Militia is by no Means formidable but their Numbers
            I cannot with any accuracy ascertain.
          The antient Inhabitants are disatisfied with the Government—and in Case of a Rupture I
            have good Reason to believe would be disposed to act in our Favour—A proclamation of
            Lord Dorchester which I understand has been forwarded to the late Secy of State evinces
            in some degree his Apprehensions on this Subject.
          
          The Vermont Militia in the Neighbourhood of the British Lines is formidable—The
            Settlements of Clinton County on our Side are recent and dispersed, and do not exceed
            500 enrolled Militia—The greater Part of these however are contiguous to the British
            Lines and are well dispossed.
          As to Upper Canada—The Fortresses are much decayed and thinly garrisoned, altho they
            have lately made some Repairs to the Fort at Niagara—The Fort at Oswego is utterly
            defenceless and only garrisoned by a single incompleat Company and I presume at this
            Moment might be taken without the effusion of a single drop of blood—Governor Simcoe is
            erecting a Fortress at Torronto (now called the City of York) on the West End of Lake
            Ontario—I understand that he has established in his Government a Regiment of about 1000
            Men on a Plan similar to the Feudal System and consisting chiefly of the Officers &
            Soldiers of the irregular Corps that served under the British last War—They occupy the
            Settlement of Catteraqui & consist of about 5000 Souls. The
            Regular Troops in that Province consist of three Regiments, one stationed at the City of
            York another at Niagara & the third at D. Troit but neither of them are compleat
            that at York is greatly reduced by a Fever that prevailed among them last Summer.
          Our nearest Settlements to the Line of thei⟨r⟩ Provinces are in the Vicinity of the
            Oswego Falls Fort Stanwix and the Genesse River The enrolled
            Militia of the Counties of Herkimer Onondago and Ontario in which these Places are
            situated consist of between 4 & 5000 Men as nearly as I can compute but they are
            very deficient in Point of Arms, and live considerably dispersed. I am with the highest
            Respect & Esteem, your Most Obedient Servant
          
            Geo. Clinton
          
        